Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				22
					My dearest Louisa.
					Washington 23. Septr. 1822—
				
				Your journal of the 16th. 17th. and 18th. from Bordentown was doubly grateful, for being unexpected—I am delighted to learn that you have been passing your time so agreeably; particularly as it was relaxation so necessary to you after so much confinement at Philadelphia.We have been called again to the House of Mourning, and on Friday attended the funeral of Mrs Macomb, at Georgetown. She died a few days after being confined—The child is living.Saturday morning I gave the last sheet of my Book, to Mr Fored, to be printed—In the Evening went to the Play—The Season closed with the Cure for the Heart Ache—and the Ruffian Boy—And yesterday morning I heard Mr Little preach a Sermon upon the character of Judas Iscariot; which reminded me again of my Duplicate friendI shall send you a copy of the Book; not to put you to the trouble of reading it; but that you may give it to Mr Walsh—I release him henceforth from his neutrality upon the merits of the subject in controversy—What he will say, we shall see—Others will cavil; but a reply supporting the doctrines of Russell, with any colour of right, is not in the power of man—Dr Huntt went off on Saturday to take “le Saut perilleux”. I enclose a Letter for your brother and remain ever affectionately / yours
				
					A.
				
				
			